Exhibit 10.17

Loan No.: _________

CONSTRUCTION LOAN AGREEMENT

(_________________, Michigan)

         THIS LOAN AGREEMENT (this “Loan Agreement”) dated as of
_________________, is made by and between GE CAPITAL FRANCHISE FINANCE
CORPORATION, a Delaware corporation (“Lender”), whose address is 17207 North
Perimeter Drive, Scottsdale, Arizona 85255, and WM LIMITED PARTNERSHIP - 1998, a
Michigan limited partnership doing business as Wendy’s of Michigan, whose
address is 1971 East Beltline NE, Suite 200, Grand Rapids, Michigan 49525
(“Borrower”), with respect to a loan in the principal sum of up to
$_____________________.

ARTICLE I.
DEFINITIONS

        For purposes of this Loan Agreement, the following terms shall have the
respective meanings assigned to them.

        1.1    Advance. The term “Advance” shall mean a disbursement by Lender
of any of the proceeds of the Loan.

        1.2    Affidavit of Borrower. The term “Affidavit of Borrower” shall
mean a sworn affidavit of Borrower (and such other parties as Lender may
require) to the effect that all statements, invoices, bills, and other expenses
incident to the acquisition of the Land and the construction of the Improvements
and Project incurred to a specified date, whether or not specified in the
Approved Budget, have been paid in full, except for (a) amounts retained
pursuant to the Construction Contract, and (b) items to be paid from the
proceeds of the Advance then being requested or in another manner satisfactory
to Lender.

        1.3.    Application for Advance. The term “Application for Advance”
shall mean a written application (on AIA Document G702 and G703 or such other
form acceptable to Lender) by Borrower (and such other parties as Lender may
require) to Lender specifying by name, current address, and amount all parties
to whom Borrower is obligated for labor, materials, or services supplied for the
construction of the Improvements and all other expenses incident to the
construction of the Improvements, requesting an Advance for the payment of such
items, accompanied by such schedules, affidavits, releases, waivers, statements,
invoices, bills, and other documents as Lender may reasonably request, and
certifying that all materials purchased with the proceeds of any previous
Advance have been incorporated into the Improvements.

        1.4    Approved Budget. The term “Approved Budget” shall mean the budget
attached hereto as Exhibit “B” and incorporated herein by reference.

        1.5    Architect. The term “Architect” shall mean True North
Architecture.

        1.6    Architectural Contract. The term “Architectural Contract” shall
mean a written agreement between Borrower and Architect for architectural
services pertaining to construction of the Improvements.

        1.7    Borrower . The term “Borrower” shall mean all parties named
Borrower in the first paragraph of this Loan Agreement and any and all
subsequent record or equitable owners of the Project.

        1.8    Business Day. A day on which Lender is open for business other
than a Saturday, Sunday or a legal holiday, ending at 5:00 P.M., Phoenix,
Arizona time.

        1.9    Change Orders. Any amendments, modifications or supplements to
the Contract Documents, accompanied by a certificate of Borrower’s Architect
outlining the impact of the amendment or modification on the Development Price,
the Approved Budget, the Construction Time Schedule and the Schedule of Values,
which amendments or modifications are subject to the prior approval of Lender.

        1.10    Completion Date. The term “Completion Date” shall mean the first
to occur of a) the completion of the Improvements as evidenced by the issuance
of a final certificate of occupancy for the Property, b) the date on which
Borrower opens for business at the Property, or c) ________, 200_.

        1.11    Construction Contract. The term “Construction Contract” shall
mean the construction contract executed by Borrower and Contractor for the
construction of the Improvements.

        1.12    Construction Time Schedule. The schedule for construction of the
Improvements prepared by the Contractor and approved by Lender.

        1.13    Contract Documents. The Architectural Contract (including the
final drawings, specifications and other agreements and schedules for the
construction of the Improvements prepared by Borrower’s Architect) and the
Construction Contract, together with all amendments and modifications thereof
and supplements thereto made by Change Orders, all of which agreements and items
are subject to the approval of Lender.

        1.14     Contractor. The term "Contractor" shall mean Rockford
Construction.

        1.15    “CSI” means Construction Specifications Institute.

        1.16    Development Documents. This Agreement, the Mortgage, the
commitment for the Loan, the Title Policy, the Architectural Contract, the
Construction Contract, all other documents executed in connection with the Loan
and all affidavits, certifications and other documents and instruments delivered
to or required by Lender to evidence the Advances, as the same may from time to
time be amended or supplemented.

        1.17    Development Price. An amount equal to the sum of (i) the Hard
Costs, (ii) the Soft Costs, (iii) the Interim Term Interest and (iv) such other
amounts as may be advanced by Lender pursuant to the terms of this Agreement,
but in no event greater than the amount of the “Total Budgeted Investment By
Lender” set forth in the Approved Budget, as such Development Price may be
modified as expressly set forth in this Agreement.

        1.18    Event of Default. The term “Event of Default” shall mean:

         (a)    A failure by Borrower to comply with any of the covenants, terms
or conditions specified in this Agreement for a period of thirty (30) days after
delivery by Lender of written notice to Borrower of such failure, provided that
in no event shall Lender have any obligation to deliver, nor shall Borrower have
any right to receive, more than one (1) such notice in any calendar year
concerning a failure by Borrower to comply with the same covenant, term or
condition;

         (b)     An inability of Borrower to satisfy any condition specified
herein as precedent to the obligation of Lender to make an Advance after an
Application for Advance has been submitted by Borrower to Lender;

        (c)    Any breach by Borrower of its obligations under the Architectural
Contract or the Construction Contract, or the termination of the Architectural
Contract or the Construction Contract;

         (d)    The failure by Borrower to complete construction of the
Improvements and satisfy all of the conditions precedent to the Final Advance on
or before the Completion Date; or

         (e)    The occurrence of any Event of Default, as defined or described
in any of the other Loan Documents.

        1.19     Final Advance. The term “Final Advance” shall mean the last
disbursement of the proceeds of the Loan.

        1.20    Governmental Authority. The term “Governmental Authority” shall
mean the United States, the state, the county, the city, or any other political
subdivision in which the Property is located, and any other political
subdivision, agency, or instrumentality exercising jurisdiction over the
Property or over Borrower or any Guarantor.

        1.21    Governmental Requirements. The term “Governmental Requirements”
shall mean all laws, ordinances, rules, and regulations of any Governmental
Authority applicable to Borrower, Guarantor, or the Property.

        1.22    Guarantor. The term “Guarantor” shall mean Meritage Hospitality
Group Inc.

        1.23    Guaranty. The term “Guaranty” shall mean a continuing
unconditional guaranty of the Loan executed by each Guarantor.

        1.24    Hard Costs. The total of all costs and expenses, other than the
Soft Costs and the Interim Term Interest, relating to the development of the
Land and the construction of the Improvements as identified in the Approved
Budget and the Schedule of Values.

        1.25    Improvements. The term “Improvements” shall mean the Wendy’s
restaurant to be constructed on the Land.

        1.26    Initial Advance. The term “Initial Advance” shall have the
meaning afforded such term in the Note.

        1.27    Incipient Default. The term “Incipient Default” shall mean the
existence of any condition or state of facts which with the giving of notice by
Lender, the passage of time, or both, would constitute an Event of Default.

        1.28    Interim Advance. The term “Interim Advance” shall mean each
Advance of the proceeds of the Loan other than the Initial Advance and the Final
Advance.

        1.29    Interim Term Interest. Shall mean the interest payable under the
Note for the period prior to the Final Advance.

        1.30    Land. The term “Land” shall mean the real property described on
Exhibit “A” attached hereto and incorporated herein by reference.

        1.31    Lender. The term “Lender” shall mean the Lender named in the
first paragraph of this Loan Agreement.

        1.32    Loan. The term “Loan” shall mean the Loan by Lender to Borrower,
in an amount not to exceed the maximum amount forth in this Loan Agreement, for
the payment of the costs of labor, materials, and services supplied for the
construction of the Improvements and all other expenses incident to the
acquisition and the construction of the Property, as set forth in the Approved
Budget or as otherwise approved by Lender in writing.

        1.33    Loan Documents. The term “Loan Documents” shall mean this Loan
Agreement, the Mortgage, the Note, the Guaranty, and such other instruments
evidencing, securing, or pertaining to the Loan as shall, from time to time, be
executed and delivered by Borrower, Guarantor, or any other party to Lender
pursuant to this Loan Agreement or otherwise, including, without limitation,
each Affidavit of Borrower and each Application for Advance.

        1.34    Mortgage. The term “Mortgage” shall mean the Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing of even date
herewith from Borrower to Lender securing the payment of the Note and the
payment and performance of all obligations specified in said Mortgage, and this
Loan Agreement, and evidencing a valid and enforceable lien on the Property
subject only to the matters approved in writing by Lender.

        1.35    Note. The term “Note” shall mean that certain Promissory Note
dated of even date herewith, in the stated principal amount of up to
$______________ (subject to such limitations as may be set forth herein
regarding the Development Price), executed by Borrower and payable to the order
of Lender.

        1.36    Plans. The term “Plans” shall mean the final working drawings
and specifications for the construction of the Improvements, as approved by
Lender in its sole discretion.

        1.37    Project. The term “Project” shall mean the Land and Improvements
and all other property constituting the “Property”, as described in the
Mortgage.

        1.38    Request for Advance. A properly completed statement in the form
attached hereto as Exhibit C, certified to Lender and Title Company by Borrower
and delivered to Lender. Each Request for Advance shall include invoices
sufficient in the judgment of Lender to substantiate all costs which are to be
paid from the requested Advance and such lien waivers and/or affidavits and
other information as Title Company may require in order to comply with Title
Company’s obligations under this Agreement and any other agreement with respect
to the subject matter hereof.

        1.39    Retainage. The term “Retainage” is defined in Section 3(d).

        1.40    Schedule of Values. An AIA Form G703, allocated by CSI category,
attached to the Approved Budget, prepared by Borrower’s Architect and approved
by Lender in its sole discretion prior to the Closing Date. Lender shall provide
Title Company with a copy of the Schedule of Values prior to or at Closing.

        1.41    Soft Costs. Certain fees, costs and expenses relating to the
development of the Land and the construction of the Improvements as identified
in the Approved Budget and the Schedule of Values as soft costs, including,
without limitation, the cost of title insurance, the reasonable attorneys’ fees
of Borrower, the cost of surveys, stamp taxes, transfer taxes, disbursement
fees, escrow and recording fees and the reasonable fees and expenses of
Borrower’s Architect, which shall be approved as to category and amount by
Lender in its (i) reasonable discretion to the extent such fees, costs and
expenses do not exceed the aggregate amount of Soft Costs shown in the Approved
Budget, and (ii) sole discretion to the extent such fees, costs and expenses
exceed the aggregate amount of Soft Costs shown in the Approved Budget.

        1.42    Soft Costs Disbursement. The Advance of Soft Costs incurred
before the Closing for which the conditions set forth in Section 2.6 of this
Agreement have been satisfied by the Closing Date, which Soft Costs Disbursement
shall be made within 10 days of the Closing Date; provided that the reasonable
attorneys’ fees of Borrower shall be disbursed at the time of the Final Advance
rather than at the time of the Soft Costs Disbursement.

        1.43    Substantial Completion Disbursement. The Advance to be made by
Lender after satisfaction of the conditions set forth in Section 2.7.

        1.44    Survey. The term “Survey” shall mean a current, certified
as-built survey of the Property prepared in accordance with Lender’s survey
requirements.

        1.45    Title Company. The term "Title Company" shall mean Lawyers Title
Insurance Corporation.

        1.46    Title Policy. The term “Title Policy” shall mean a mortgagee
title insurance policy in form satisfactory to Lender, in the amount of the
Loan, insuring that the Mortgage constitutes a valid first and prior lien
covering the Project and is subject only to those exceptions and encumbrances
which Lender may approve (the “Permitted Exceptions”), issued by the Title
Company; such title insurance policy shall include comprehensive, adjustable
mortgage loan, pending disbursements, street address, environmental liens,
survey, separate lot, zoning, and such other endorsements as Lender shall
require.

ARTICLE II.
AGREEMENTS OF LENDER

        2.1    Commitment of Lender. Subject to the conditions hereof, and
provided that neither an Event of Default nor an Incipient Default has occurred,
Lender will make Advances for the benefit of Borrower in accordance with this
Loan Agreement. Advances are to be used by Borrower for the payment of only
those costs and expenses as set forth in the Approved Budget, and for no other
purposes whatsoever without the express prior written approval of Lender.

        2.2    Interest on the Loan. Interest on the Loan, at the rate specified
in the Note, shall be computed on the outstanding balance of Advances and shall
be computed with respect to each Advance only from the date such Advance is wire
transferred or otherwise delivered by Lender to or for the benefit of Borrower.

        2.3    Limitation on Advances. In no event shall Lender be required to
make (a) more than three (3) Interim Advances (i.e., those other than the
Initial Advance and Final Advance), (b) any Advance to the extent it would cause
the outstanding principal amount of all of the Advances to be in excess of the
amount set forth on the Note (maximum loan amount), or (c) more than one (1)
Advance in any thirty (30) day period.

        2.4    Initial Advance. Borrower acknowledges that concurrently
herewith, Lender has made the Initial Advance to Borrower.

        2.5    Disbursement Procedures and Request for Advance. (a) Subject to
the limitations and conditions set forth in this Agreement, Lender shall provide
Advances from time to time to pay approved costs to construct the Improvements
(including payment of Interim Term Interest). Advances will only be made, and
may only be used, to pay those costs comprising the Development Price;
notwithstanding the foregoing, Title Company shall not be responsible for
verifying that the Advances are used in such manner. All Advances, except for
payment of Interim Term Interest (which shall be retained by Lender and credited
against the obligations of Borrower under the Note in accordance with the terms
of the Note), will be made by Lender to Title Company. Upon Title Company’s
receipt of (i) the applicable Requests for Advance which have been approved by
Lender, together with a list certified by Contractor of payees and amounts of
checks to be issued by Title Company in connection with such Disbursement, and
(ii) the corresponding Disbursement, Title Company shall be solely responsible
for disbursing such funds to or on behalf of Borrower on or before the requested
Advance date. Title Company shall be solely responsible for determining whether
to disburse Advances received from Lender jointly to Borrower and Contractor
and/or subcontractors or suppliers or directly to Contractor or subcontractors
or suppliers, rather than directly to Borrower, and the execution of this
Agreement by Borrower shall, and hereby does, constitute an irrevocable
direction and authorization to Title Company to so disburse the funds; provided,
however, if Borrower elects, in a notice delivered to Lender and Title Company
prior to the Soft Costs Disbursement (the “Joint Checks Notice”), to have Title
Company issue joint checks for all Advances to the Contractor and the applicable
subcontractors or suppliers, Title Company shall issue all checks for Advances
jointly to the Contractor and the applicable subcontractors or suppliers. No
further direction or authorization from Borrower shall be necessary for such
Advances, and the delivery to Title Company of all documents referred to in this
section and the corresponding Advances shall satisfy the obligations of Lender
hereunder. Unless Lender specifies otherwise in writing, Lender’s delivery to
Title Company of each Advance shall be deemed to be Lender’s approval of such
Disbursement.

                (b) Borrower shall prepare and submit for each Advance a Request
for Advance to Lender (Lender shall be responsible for providing Title Company
with a copy of such request). Each Request for Advance shall be submitted not
less than ten (10) Business Days prior to the requested Advance Date and
Borrower's signature on such Request for Advance shall evidence Borrower's
certification to Lender that the matters set forth in the attached Schedule I
are true and complete as of the date of the Request for Advance is submitted to
Lender. Each Request for Advance shall also be accompanied by the following:

(i)    all applicable information and documentation required by this Agreement;


(ii)    evidence that all conditions of this Agreement required to be satisfied
prior to such Advance have been satisfied or waived; and


(iii)    such additional information, affidavits, certificates and other
documents as may be required by Lender for making the Advance or by Title
Company for the issuance of the required endorsements to the Title Policy and
the completion and fulfillment of all requirements in any agreement between
Lender and Title Company with respect to the subject matter of this Agreement.


If Lender disapproves all or any part of a Request for Advance, Lender will
promptly notify Borrower of such disapproval and the basis therefor by telephone
(confirmed in writing). If such Request for Advance is approved by Lender,
Lender will pay the amount requested in the Request for Advance to Title
Company, less the applicable Retainage, on or before the requested Advance Date,
and Title Company shall disburse such amounts on or before the requested Advance
Date in accordance with the terms and conditions of this Agreement. If any
amount included in a Request for Advance is not approved, Lender shall not be
obligated to disburse any disapproved portion of the Advance requested unless
Borrower shall have objected to such disapproval and resolved each basis for
disapproval to the satisfaction of Lender. Borrower must notify Lender of such
objection and resolve each basis for disapproval to the satisfaction of Lender
within ten (10) Business Days following Lender’s notification to Borrower of any
disapproved portion of an Advance. If Borrower does not object to such
disapproval or if Borrower does object and a resolution to Lender’s satisfaction
does not occur within such ten (10) Business Day period, Lender shall have no
further obligation to fund such disapproved portion. Within ten (10) days of the
resolution of every basis for disapproval, Lender shall disburse the disapproved
portion of the requested Advance.

                (c) Advances shall be approved by Lender in its sole discretion
for materials purchased or to be purchased but not yet installed or incorporated
into the Improvements, including, without limitation, raw materials which are
unfabricated for specific use at the Project, whether or not stored at the
Project.

                (d) Lender shall withhold for its own benefit 10% of the Hard
Costs of each approved Advance (the "Retainage") and shall hold such Retainage
until the time of the Substantial Completion Disbursement. At the time of the
Substantial Completion Disbursement, Lender shall deposit the Retainage with
Title Company, unless Lender elects otherwise due to an Event of Default by
Borrower or a potential or actual dispute with respect to a Advance or
otherwise, as determined by Lender in its sole discretion. Title Company shall
be solely responsible for determining how long to hold all or any portion of the
Retainage deposited with it by Lender. Notwithstanding the preceding sentence,
in no event shall Lender and/or Title Company hold such Retainage beyond (i) the
expiration of all lien periods under applicable law or such time as Title
Company has received all necessary lien waivers from contractors,
subcontractors, suppliers, materialmen and vendors entitled to protection under
applicable lien laws, whichever occurs first, (ii) the settlement of all
disputes as to the proper completion of work with respect to the Improvements or
as to the amount due any contractor or supplier who has performed work or
provided materials, unless requested otherwise by Borrower, and (iii) the
resolution to Lender's satisfaction of the Event of Default. Upon the passage of
such periods and/or settlement of such disputes, if any, or such earlier time as
Title Company shall elect, Title Company shall disburse such Retainage to the
contractors, subcontractors, suppliers, materialmen, vendors and/or other
entities and/or persons entitled thereto. Borrower shall have no right, title or
interest in or to the Retainage whether held by Lender or Title Company, nor
shall Borrower have any right to direct the application of such Retainage.

        2.6 General Conditions Precedent to All Advances. The obligations of
Lender hereunder to approve and make each Advance shall be subject to the
following conditions precedent:

        A.    Receipt of Requests for Advance; Inspection by Lender. If Borrower
is requesting an Advance of Hard Costs, Lender shall have received a complete
Request for Advance, together with supporting documentation, the adequacy and
completeness of which shall be approved by Lender, including, without
limitation, lien waivers (except if the Joint Check Notice has been timely
delivered), affidavits, indemnity agreements and such other agreements,
instruments, documents and certificates as may be required by Title Company and
Lender. If Borrower is requesting an Advance of Soft Costs (including the Soft
Costs Disbursement), Lender shall have received a completed Request for Advance,
together with lien waivers (except if the Joint Check Notice has been timely
delivered), invoices, affidavits, indemnity agreements and such other
agreements, instruments, documents and certificates as may be required by
Lender. If a Request for Advance shall include a request to make an advance for
Hard Costs, a properly completed Application for Advance shall also be executed
by Contractor and attached to the Request for Advance. Requests for Advance for
Soft Costs do not need to include the more detailed form Application for
Advance. Notwithstanding the foregoing, if Borrower timely delivers the Joint
Check Notice, Borrower shall not be required to deliver or cause the Contractor
and the suppliers and subcontractors to deliver lien waivers to Lender or Title
Company. If Borrower delivers the Joint Check Notice, Borrower may not
subsequently elect to deliver or cause to be delivered lien waivers in lieu of
the issuance by Title Company of joint checks. Lender shall have the right to
require an inspection of the Project by Lender or an independent contractor or
architect prior to each Advance, which inspection shall be satisfactory to
Lender. If Lender determines in connection with any such inspection that extra
services will be required of Lender as a result of noncompliance with the
Contract Documents, as a result of deviations from acceptable construction
practices, or as a result of Borrower's failure to satisfy the requirements of
any Contract Documents and/or Development Documents, Borrower shall pay, in
addition to the fees for such inspection, the reasonable cost of all such extra
services including any additional inspections determined to be necessary or
advisable by Lender.

        B.    Title Insurance. Title Company shall have delivered to Lender or
be irrevocably committed to deliver to Lender:


        (i)    endorsements to the Title Policy, dated the date of each Advance,
insuring title to the Project in Lender, free and clear of all defects and
encumbrances except those approved in writing by Lender and its counsel, with
all standard exceptions deleted and containing:


         (1)    full coverage through the date of such Advance against liens of
mechanics, materialmen, laborers and any other parties who might claim statutory
or common law liens in the aggregate amount of the Loan and all disbursements,
including the amount of such Advance;

        (2)    no survey exceptions other than those previously approved by
Lender and Lender's counsel in writing; and

        (3)    such other endorsements or agreements which provide equivalent
protection in the event that the foregoing described endorsements are not
available, as Lender and its counsel may reasonably request; and


         (ii)    such other endorsements as Lender deems appropriate or
necessary.


Borrower agrees to deliver or cause to be delivered such affidavits,
indemnities, notices and/or other agreements as Title Company may require in
order to provide the title insurance coverage required pursuant to this
Agreement and all other agreements between Lender and Title Company with respect
to the subject matter of this Agreement, including, without limitation, the
delivery by Borrower to Title Company on or before the date of this Agreement of
an indemnity agreement substantially in the form attached hereto as Exhibit D in
favor of and acceptable to Title Company with respect to any mechanics’ and
materialmen’s liens that may arise in connection with the construction of the
Improvements. When the filing of preliminary notices is required or appropriate
under applicable State law, Title Company shall be responsible for recording all
preliminary notices delivered in connection with any Request for Advance by
Borrower or contractors, subcontractors, suppliers, materialmen or vendors
providing goods or services to the Project. Title Company shall not agree to
delete from the Title Policy any exceptions without Lender’s prior consent.

        C.    No Events of Default. As of the date of each Request for Advance
and the date of the Advance, there shall be no Event of Default under the terms
of any Development Document and no event shall exist which by notice, passage of
time or both would constitute an Event of Default under any of the Development
Documents.

        D.    Insurance. Policies of insurance against fire and other hazards in
accordance with applicable requirements of this Agreement and the Mortgage shall
be in full force and effect.

        E.    Warranties and Representations; Covenants. The warranties and
representations of Borrower in the Development Documents shall be true and
correct on and as of the date of the Advance with the same effect as if made on
such date, and Borrower shall not be in breach or default of any covenant set
forth in any Development Document.

        F.    Notices, Applications and Filings. All notices, applications and
filings required by any Governmental Authority shall have been duly filed.

        G.    Fees. All fees, costs, and expenses required to be paid by
Borrower under the Development Documents, as of the date of the Advance, shall
have been paid or satisfied in full by Borrower as of such date.

        H.    Other Conditions. Lender and Title Company, as appropriate, shall
have received any and all lien waivers (except if the Joint Check Notice has
been timely delivered), affidavits, indemnity agreements, certificates and other
documents that may be required by Lender or by Title Company as a condition to
insuring such Advance in the Title Policy, including, without limitation, an
affidavit of Contractor as to the payment of all contractors, subcontractors,
suppliers, materialmen and vendors entitled thereto.

        2.7   Special Conditions for Substantial Completion Disbursement. In
addition to the requirements set forth in Section 2.6, the obligation of Lender
to make the Substantial Completion Disbursement shall also be conditioned upon
the receipt by Lender of a Survey satisfactory to Lender and Title Company,
together with an additional endorsement to the Title Policy confirming that the
Improvements are within the boundary lines of the Land, do not encroach upon any
easements or rights-of-way and do not violate any setback lines or recorded
covenants, conditions or restrictions.

        2.8    Special Conditions for Final Advance. In addition to the
requirements set forth in Section 2.6 and the satisfaction of the special
conditions for the Substantial Completion Disbursement set forth in Section 2.7,
the obligation of Lender to make the Final Advance is also conditioned upon
receipt by Lender of the following:

         A.    Lien Waivers. Final unconditional lien waivers from all
contractors, subcontractors, suppliers, vendors and/or other entities and/or
persons entitled to protection under applicable lien laws.

        B.    Certificates of Occupancy. Evidence satisfactory to Lender and
Title Company of the issuance by all appropriate Governmental Authorities of
final certificates of use and occupancy of the Improvements. This requirement
shall be satisfied at least 10 days prior to the anticipated date of the Final
Advance.

        C.   Completion Certificates. If contemplated by the lien laws of the
State, a certificate certifying that the Improvements have been completed
substantially in accordance with the Contract Documents, which certificate shall
be in any form required by or permitted under such laws and shall be executed by
any party required or permitted to execute such certificate under such laws.
This requirement shall be satisfied at least 10 days prior to the anticipated
date of the Final Advance.

        D.    Franchise Agreement. Lender shall have received a certificate from
Franchisor (Wendy's International, Inc.) in form and substance acceptable to
Lender that the franchise, license and/or area development agreement between
Borrower and Franchisor with respect to the Project is valid, binding and in
full force and effect, with a term that will not expire before the scheduled
maturity date of the Note, no events have occurred which could constitute a
default under such agreement, and, to the extent Franchisor has a right of first
refusal in such agreement that extends to the sale, transfer or conveyance of
the Project, Franchisor waives all such rights of first refusal set forth in
such agreement as to Lender and its successors and assigns. This requirement
shall be satisfied at least 10 days prior to the anticipated date of the Final
Advance.

         E.    Other Evidences. Copies of all documents, instruments,
agreements, insurance policies and certificates required to be delivered
pursuant to any Development Document together with any other evidence required
by Lender (including, without limitation, the Architect's certification to
Lender that the Improvements have been completed in accordance with the Plans
and all Governmental Requirements) that the Improvements have been substantially
completed in accordance with the Contract Documents, in compliance with all
requirements of Governmental Authority and free of all liens. This requirement
shall be satisfied at least 10 days prior to the anticipated date of the Final
Advance.

        Borrower shall have completed all such requirements within the time
frames set forth above, but in any event, such requirements shall be completed
in time for Lender to make the Final Advance no later than the Completion Date.

        2.9   Change Orders; Payment of Additional Costs; In Balance. (a)
Borrower shall also provide Lender with a copy of all proposed Change Orders.
 All Change Orders are subject to the prior approval of Lender. Lender shall
have the right to impose a reasonable fee for the review of a Change Order by
Lender, which fee shall be based on the time and expense incurred in connection
with reviewing the proposed Change Order. Borrower shall be responsible for the
payment of all reasonable out-of-pocket fees and expenses incurred by Lender as
a result of Change Orders. At the time Borrower requests Lender’s consent to a
Change Order, Borrower must also notify Lender whether Borrower intends to pay
for all or a portion of the additional costs resulting from such Change Order,
if any, or desires that Lender fund all or a portion of such additional costs
through Advances. Lender shall have the right, but not the obligation, in its
sole discretion, to fund all or a portion of amounts required to complete the
Improvements in excess of the Development Price due to Change Orders. Lender
shall notify Borrower and Title Company as to whether it will fund all or a
portion of such excess amounts at the time Lender approves a Change Order. If
Lender elects to fund all or a portion of such excess amounts, such amounts
funded will be disbursed as Advances in accordance with this Agreement and
included in the Development Price for purposes of calculating Interim Term
Interest and the principal amount for purposes of calculating the principal and
interest payments due under the Note. If Lender does not elect to fund all or a
portion of such excess amounts, Borrower shall immediately deposit funds with
Title Company equal to the portion of the excess amounts Lender will not fund,
and Title Company shall disburse such deposited funds toward payment of the
Development Price prior to the Advance of any funds Title Company receives from
Lender, subject to the satisfaction of the requirements for making Advances set
forth in this Agreement. Title Company shall not be required to deposit any
funds deposited with it by Borrower in a segregated and/or interest bearing
account.

        (b)    In the event Lender shall determine, in its sole discretion, at
any time prior to the Completion Date that the actual costs required to complete
the Improvements (including payment of Interim Term Interest and Soft Costs)
will exceed the amount of the Development Price, Lender may, at its option,
deliver written notice to Borrower (with a copy of such notice delivered to
Title Company) requiring that Borrower deposit with Title Company within five
Business Days of such notice funds in such amount in excess of the Development
Price as Lender deems necessary to complete the Improvements (including payment
of Interim Term Interest and Soft Costs). Title Company shall immediately notify
Lender of its receipt of such funds. All such amounts deposited with Title
Company shall be disbursed by Title Company prior to all other funds held by
Title Company hereunder and subject to the satisfaction of the requirements for
making Advances set forth in this Agreement. If Borrower fails to make any such
deposit, such failure shall be an Event of Default under this Agreement. Without
curing such Event of Default, Lender shall have the right to take such actions
as are set forth in Section 4, including, without limitation, funding such
additional costs through Advances, and such amounts funded will be included in
the Development Price for purposes of calculating Interim Term Interest and the
principal amount for purposes of calculating the principal and interest payments
due under the Note.

        (c)   Borrower agrees to execute such amendments to the Note as Lender
shall require to evidence the inclusion of additional amounts funded by Lender
pursuant to this section in calculating Interim Term Interest and principal
amount.

        (d)    If Lender shall determine that the Schedule of Values and/or the
Approved Budget is not "in balance" as provided in this subsection, Lender may,
at its option, refuse to make or approve further Advances and may require
Borrower to deposit with Title Company cash or other security acceptable to
Lender in its sole discretion in such amount as Lender deems necessary to put
the Schedule of Values and/or the Approved Budget "in balance." No funds of
Lender shall be disbursed until all sums deposited by Borrower with Title
Company have been disbursed. The Schedule of Values and/or the Approved Budget
shall be "in balance" only at such times that Lender determines, in its sole
judgment, that (i) the unadvanced Development Price is at least equal to the
amount that must be expended in order to complete the Improvements and to pay
all costs and Interim Term Interest and other expenses contemplated hereunder,
and (ii) unexpended amounts within each category or line item in the Schedule of
Values and/or the Approved Budget are at least equal to the anticipated cost for
each line item, including, without limitation, Interim Term Interest, that must
be expended to complete the Improvements. Any costs listed as contingencies on
the Schedule of Values and/or the Approved Budget shall be deemed to be actual
costs for the purposes of balancing. The determination as to whether the
Schedule of Values and/or the Approved Budget is "in balance" may be made by
Lender at any time, including in connection with any Request for Advance. Within
five (5) Business Days following notice from Lender that the Schedule of Values
and/or the Approved Budget is not "in balance," Borrower shall make the deposit
required to be made pursuant to this subsection. Any such amounts deposited with
Title Company shall be the next funds disbursed by Title Company, subject to the
terms and conditions of this Agreement.

          2.10   Escrow and Disbursement Obligations. (a) Lender and Borrower
hereby engage Title Company to provide disbursement and escrow services in
connection with this Agreement. Lender and Borrower will deliver to Title
Company all documents, pay to Title Company all sums and do or cause to be done
all other things necessary or required by this Agreement, in the reasonable
judgment of Title Company (but without limiting Title Company’s obligations and
duties to Lender hereunder and under any other agreement(s) between Lender and
Title Company), to enable Title Company to comply herewith and to enable the
Title Policy to be issued. All amounts deposited by Lender with Title Company
shall be held by Title Company for the benefit of Lender until disbursed by
Title Company. Title Company is authorized, in the event any conflicting demand
is made upon it concerning these instructions or the escrow, at its election, to
hold any documents and/or funds deposited hereunder until an action shall be
brought in a court of competent jurisdiction to determine the rights of Lender
and Borrower or to interplead such documents and/or funds in an action brought
in any such court. Borrower acknowledges that Lender may provide Title Company
with copies of Borrower’s financial statements delivered to Lender pursuant to
the Loan Agreement for purposes of Title Company issuing the Title Policy.

         (b)    As between Borrower and Title Company, Borrower acknowledges and
agrees that:



        (i)    the functions and duties of Title Company include only those
described in this Agreement and Title Company is not obligated to act except in
accordance with the terms and conditions of this Agreement;

        (ii)    Title Company does not insure that the Improvements will be
completed, nor does it insure that the Improvements, when completed, will have
been constructed in accordance with the Contract Documents, nor that sufficient
funds will be available for completion of the Improvements;

        (iii)   Title Company will not be responsible for any loss of documents
or funds while such documents or funds are not in its custody; and

        (iv)    should a contract dispute arise between Borrower and Contractor
and/or a subcontractor or supplier, and Title Company is named in an action with
respect to such dispute or is threatened to be named in such an action, any
costs and expenses, including attorneys' fees, incurred by Title Company as a
result of such action or threatened action shall be paid by Borrower.

        (c)    Title Company shall be under no obligation to disburse any funds
represented by check or draft, and no check or draft shall be payment to Title
Company in compliance with any of the requirements hereof, until it is advised
by the bank in which such check or draft is deposited that such check or draft
has been honored. Title Company is authorized to act upon any statement
furnished by the holder or payee, or a collection agent for the holder or payee,
of any lien on or charge or assessment or the amount secured by such lien
without liability or responsibility for the accuracy of such statement. The
engagement of Title Company as escrow agent shall not affect any rights of
subrogation under the terms of the Title Policy.

        (d)    The person who has executed this Agreement on behalf of Title
Company is duly authorized so to do.

        (e)    Title Company agrees that upon its disbursement of each Advance
that Title Company is unconditionally committed to delivering the endorsements
to the Title Policy described in Section 4.B.

        2.11    Mechanics’ and Materialmen’s Liens. (a) Borrower will certify,
or cause the Contractor to certify, to Lender and Title Company, upon request of
either of them at any time, and from time to time, as to all materialmen,
laborers, subcontractors, suppliers and any other parties who might or could
claim statutory or common law liens as a result of furnishing material or labor
to the Project or any portion thereof or interest therein, together with
evidence satisfactory to Lender and Title Company showing that such parties have
been paid (or will be paid from the Advances) all amounts then due for labor and
materials. In addition, Borrower will provide or cause to be provided to Title
Company all preliminary notices which are filed by laborers, subcontractors,
materialmen and suppliers under requirements of Governmental Authority, and
notify Lender and Title Company immediately in writing, if Borrower receives any
notice, written or oral, from any laborer, subcontractor, materialman or
supplier to the effect that said laborer, subcontractor, materialman or supplier
has not been paid when due or intends to or has filed any mechanics lien for any
labor or materials furnished in connection with the construction of the
Improvements.

        (b)    If, during the construction of the Improvements, a lien is filed
against the Project for work performed on or goods and/or services provided to
the Project, Lender shall provide Title Company and Borrower with notice of the
filing of such lien promptly after Lender obtains knowledge of such filing. If
an Event of Default has not occurred and is continuing, Borrower shall have ten
(10) Business Days after delivery of Lender's notice to cause such lien to be
released from the applicable real property records or to post a bond or provide
an indemnity satisfactory to Title Company which will enable Title Company to
issue an endorsement to the Title Policy at the time such bond is posted or
indemnity delivered insuring over such lien. If Borrower fails to so cause such
lien to be released or to post such a bond or deliver such an indemnity, such
failure shall be an Event of Default under this Agreement and shall entitle
Lender to exercise the remedies set forth in Section 4. If, at the time the lien
is filed, an Event of Default shall have occurred and be continuing under this
Agreement, the filing of the lien shall be an additional Event of Default under
this Agreement and shall entitle Lender to exercise the remedies set forth in
Section 4, and Title Company shall be authorized to take the corrective actions
with respect to such lien; provided, however, unless the existence of such lien
places the Project in immediate jeopardy of being foreclosed, Title Company
shall obtain the consent of Lender prior to taking any corrective action.

        2.12    No Waiver. No Advance shall constitute a waiver of any condition
precedent to the obligation of Lender to make any further Advance or preclude
Lender from thereafter declaring the failure of Borrower to satisfy such
condition precedent to be an Event of Default. The making of an Advance shall
not be deemed an approval or acceptance by Lender of any work or material
theretofore completed, installed or delivered. In the event Borrower’s interest
in any of the Property is transferred, Lender may continue to make Advances to
Borrower’s successor in interest and all sums so advanced shall be deemed
Advances hereunder which are evidenced and secured by the Loan Documents.

        2.13    Conditions Precedent for the Benefit of Lender. All conditions
precedent to the obligation of Lender to make any Advance are imposed hereby
solely for the benefit of Lender, and no other party may require satisfaction of
any such condition precedent or be entitled to assume that Lender will refuse to
make any Advance in the absence of strict compliance with such conditions
precedent. All requirements of this Loan Agreement may be waived by Lender, in
whole or in part, at any time.

        2.14    No Obligation to Make Advance. Lender shall not be obligated to
make any Advance if Lender determines that such Advance will not be secured by
the Mortgage.

        2.15   Method of Disbursements. Lender shall have the right to disburse
Advances in any manner deemed acceptable to Lender including, without
limitation, pursuant to two (2) party checks naming Borrower and any third party
entitled to receive payment of any Advance.

        2.16   Lender’s Approval of Contractor. As a condition to Lender’s
approval of Contractor, which is a condition of closing under this Loan
Agreement, Contractor shall furnish Lender with a completed Contractor’s
Qualification Statement (AIA Form A305) and such other information required by
Lender as a part of Lender’s due diligence review of Contractor.

ARTICLE III.
COVENANTS AND AGREEMENTS OF BORROWER

         Borrower hereby covenants and agrees as follows:

        3.1   Compliance with Governmental Requirements. Borrower shall
construct the Improvements in accordance with all Governmental Requirements, so
as not to encroach upon any easement, right-of-way or land of others and so as
not to violate any setback lines, applicable public or private use restrictions
or other restrictions or regulations (the “Foundation Requirements”). Borrower
shall timely comply with said Governmental Requirements and deliver to Lender
evidence thereof. Borrower assumes full responsibility for the compliance of the
Plans and the Project with all Governmental Requirements and with sound building
and engineering practices and, notwithstanding any approvals by Lender, Lender
shall have no obligation or responsibility whatsoever for the Plans or any other
matter incident to the Project or the construction of the Improvements.

        3.2   Construction of the Improvements. Borrower shall (i) construct the
Improvements or cause the Improvements to be constructed in good and workmanlike
manner and substantially in accordance with the Contract Documents,
(ii) commence construction on or about ________, 200___ and (iii) once
construction of the Improvements has commenced, pursue such construction
diligently to completion and complete such construction on or before the
Completion Date. The construction shall be prosecuted with diligence and
continuity, in a good and workmanlike manner, and in accordance with sound
building and engineering practices, all applicable Governmental Requirements,
the Plans, the requirements herein contained, and the requirements of any
lessee, if applicable. Borrower shall complete construction of the Improvements
on or before the Completion Date, free and clear of all liens. In the event the
cost for completion of the Improvements exceeds the amount set forth in the
Approved Budget, Borrower shall pay any such excess.

        3.3   Correction of Defects. Borrower shall correct or cause to be
corrected (a) any material defect in the Improvements, (b) any material
departure in the construction of the Improvements from the Plans, the
requirements hereof, any Governmental Requirements or the requirements of any
lessee, if applicable, or any encroachment by any part of the Improvements or
any other structure located on the Land on any building line, easement, property
line, or restricted area.

        3.4   Storage of Materials. Borrower shall cause all materials supplied
for, or intended to be utilized in, the construction of the Improvements, but
not affixed to or incorporated into the Improvements or the Project, to be
stored at the Project or at such other location as may be approved by Lender in
writing, with adequate safeguards to prevent loss, theft, damage, or commingling
with other materials or projects.

        3.5   Inspection of the Property. Borrower shall permit Lender, any
Governmental Authority, and their agents and representatives, to enter upon the
Property and any location where materials intended to be utilized in the
construction of the Improvements are stored for the purpose of inspection of the
Project and such materials at all reasonable times.

        3.6   Required Notices. Borrower shall timely comply with and promptly
furnish to Lender true and complete copies of any official notice or claim by
any Governmental Authority pertaining to the Project. Borrower shall promptly
notify Lender of any fire or other casualty or any notice of taking or eminent
domain action or proceeding affecting the Project.

        3.7   Application of Advances. Borrower shall disburse all Advances for
payment of costs and expenses specified in the Approved Budget, and for no other
purpose.

        3.8   Direct Advance and Application by Lender. Lender shall have the
right, but not the obligation, to disburse and directly apply the proceeds of
any Advance to the satisfaction of any of Borrower’s obligations hereunder. Any
Advance by Lender for such purpose shall be part of the Loan and shall be
secured by the Loan Documents. Lender may advance and incur such expenses as
Lender reasonably deems necessary for the completion of construction of the
Improvements and to preserve the Property, and any other security for the Loan,
and such expenses, even though in excess of the amount of the Loan, shall be
secured by the Security Instruments, and payable to Lender upon demand. Lender
may disburse any portion of any Advance at any time, and from time to time, to
persons other than Borrower for the purposes specified in this Section 3.8 and
the amount of Advances to which Borrower shall thereafter be entitled shall be
correspondingly reduced.

        3.9   Expenses. Whether or not the transactions contemplated under this
Loan Agreement and the Loan Documents shall be consummated, Borrower shall pay
all reasonable expenses in connection with such transactions, including, without
limitation, the costs and expenses of preparation of this Loan Agreement and of
any other document or instrument Lender reasonably considers necessary or
appropriate with respect to the Loan, the costs and expenses of or incident to
the enforcement or performance of and compliance with any of the provisions of
this Loan Agreement or any agreement or condition contained in any other
document or instrument required by Lender, and any other reasonable costs and
expenses related to the transactions contemplated under this Loan Agreement.

        3.10   Additional Acts. In addition to the acts recited herein and
contemplated to be performed, executed and/or delivered by Borrower, Borrower
hereby agrees, at any time, and from time to time, to perform, execute and/or
deliver to Lender any and all such further acts, additional instruments, or
further assurances as may be necessary or proper to (i) implement the intent of
the parties under this Loan Agreement; (ii) correct any errors in this Loan
Agreement or any other instrument relating thereto; (iii) assure Lender a valid
and direct first lien and prior first perfected security interest under the Loan
Documents or any of them on the Project; (iv) create, perfect, preserve,
maintain and protect the liens and security interests created or intended to be
created by the Loan Documents; and (v) provide the rights and remedies to Lender
granted or provided for by the Loan Documents.

        3.11   Inspection of Books and Records. Borrower shall permit Lender, at
all reasonable times, to examine and copy the books and records of Borrower
pertaining to the Loan and the Property, and all contracts, statements,
invoices, bills, and claims for labor, materials, and services supplied for the
construction of the Improvements.

        3.12   No Liability of Lender. Lender shall have no liability,
obligation, or responsibility whatsoever with respect to the construction of the
Improvements except to advance the Loan pursuant to this Loan Agreement. Lender
shall not be obligated to inspect the Project or the construction of the
Improvements, nor be liable for the performance or default of Borrower,
Contractor, or any other party, or for any failure to construct, complete,
protect, or insure the Improvements, or for the payment of costs of labor,
materials, or services supplied for the construction of the Improvements, or for
the performance of any obligation of Borrower whatsoever. Nothing, including,
without limitation, any Advance or acceptance of any document or instrument,
shall be construed as a representation or warranty, express or implied, to any
party by Lender.

        3.13   No Conditional Sale Contracts, Etc. No materials, equipment, or
fixtures shall be supplied, purchased, or installed for the construction or
operation of the Improvements pursuant to security agreements, conditional sale
contracts, lease agreements, or other arrangements or understandings whereby a
security interest or title is retained by any party or the right is reserved or
accrues to any party to remove or repossess any materials, equipment, or
fixtures intended to be utilized in the construction or operation of the
Improvements or the Project.

        3.14   Defense of Actions. Lender may (but shall not be obligated to)
commence, appear in, or defend any action or proceeding purporting to affect the
Loan, the Property, or the respective rights and obligations of Lender and
Borrower pursuant to this Loan Agreement. Lender may (but shall not be obligated
to) pay all reasonable expenses, including reasonable attorneys’ fees and
expenses incurred in connection with such proceedings or actions, which Borrower
agrees to repay to Lender upon demand.

        3.15   Payment of Claims. Borrower shall promptly pay or cause to be
paid when due all costs and expenses incurred in connection with the Property
and the construction of the Improvements, and Borrower shall keep the Project
free and clear of any liens, charges, or claims other than the lien of the
Mortgage and other liens approved in writing by Lender.

        3.16   Insurance. ( a) In addition to the insurance requirements
Borrower is obligated under the Mortgage to satisfy, Borrower shall obtain and
maintain, or cause to be obtained and maintained, the following insurance:

         (i)   Builder's Risk Insurance. Builder's risk insurance (in
nonreporting form), insuring the Project for not less than 100% of their full
insurable replacement cost; such insurance coverage to be kept in full force and
effect at all times until the Completion Date and the procurement of the hazard
insurance described in the Mortgage.

         (ii)   Architect's Insurance. An architect's professional liability
insurance policy obtained by Borrower's Architect, in an amount not less than
$1,000,000 per occurrence. If Architect maintains blanket professional liability
insurance in an amount satisfactory to Lender, evidence of such insurance may be
delivered to Lender in lieu of the policy.

         (iii)   General Contractor's Liability Insurance. General Contractor's
liability insurance policy in an amount not less than $1,000,000, having a
vacant land endorsement, if applicable.

        (b)   Borrower shall cooperate with Lender in obtaining for Lender the
benefits of any insurance proceeds lawfully or equitably payable to Lender in
connection with the transactions contemplated hereby, and shall reimburse Lender
for any reasonable expenses incurred in connection therewith (including
attorneys' fees and expenses, and the payment by Borrower of the expense of an
independent appraisal on behalf of Lender in case of a fire or other casualty
affecting the Land or the Improvements).

        (c)   All insurance policies shall:

         (i)   Provide for a waiver of subrogation by the insurer as to claims
against Lender, its employees and agents and provide that such insurance cannot
be unreasonably cancelled, invalidated or suspended on account of the conduct of
Borrower, its officers, directors, employees or agents;

         (ii)   Provide that any "no other insurance" clause in the insurance
policy shall exclude any policies of insurance maintained by Lender and that the
insurance policy shall not be brought into contribution with insurance
maintained by Lender;

         (iii)   Contain a standard without contribution mortgage clause
endorsement in favor of Lender and any other lender designated by Lender;

         (iv)   Provide that the policy of insurance shall not be terminated,
cancelled or substantially modified without at least thirty (30) days' prior
written notice to Lender and to any other lender covered by any standard
mortgage clause endorsement;

         (v)   Provide that the insurer shall not have the option to restore the
Improvements if Lender elects to terminate the Mortgage in accordance with the
terms of such Mortgage;

         (vi)   Be issued by insurance companies licensed to do business in the
state in which the Project is located and which are rated A:VI or better by
Best's Insurance Guide or otherwise approved by Lender; and

         (vii)   Provide that the insurer shall not deny a claim because of the
negligence of Borrower, anyone acting for Borrower or any tenant or other
occupant of the Project.

It is expressly understood and agreed that the foregoing minimum limits of
insurance coverage shall not limit the liability of Borrower for its acts or
omissions as provided in this Agreement. All insurance policies (with the
exception of worker’s compensation insurance to the extent not available under
statutory law) shall designate Lender as an additional insured as its interest
may appear and shall be payable as set forth in the Mortgage. All such policies
shall be written as primary policies, with deductibles not to exceed 10% of the
amount of coverage. Any other policies, including any policy now or hereafter
carried by Lender, shall serve as excess coverage. Borrower shall procure
policies for all insurance for periods of not less than one year, except as
otherwise provided in subsection (a)(i) above with respect to builder’s risk
insurance, and shall provide to Lender certificates of insurance or, upon
Lender’s request, duplicate originals of insurance policies evidencing that
insurance satisfying the requirements of this Agreement in effect at all times.

ARTICLE IV.
RIGHTS AND REMEDIES OF LENDER

        4.1   Rights of Lender. Upon the occurrence of an Event of Default,
Lender shall have the right, in addition to any other right or remedy of Lender,
but not the obligation, in its own name or in the name of Borrower, to (a) enter
into possession of the Project, (b) perform all work necessary to complete the
construction of the Improvements substantially in accordance with the Plans (as
they may be changed by Lender if it deems a change in the Plans to be
beneficial), Governmental Requirements, and the requirements of any lessee, if
applicable, (c) employ watchmen and other safeguards to protect the Project, and
(d) disburse funds for the payment of costs and expenses incurred by Lender in
connection with the foregoing. Without limitation of the foregoing, and without
any liability to Borrower whatsoever, Lender shall have the right to disburse
such sums to contractors, engineers, architects, suppliers and other third
parties (including Architect and Contractor) as Lender may deem necessary to
complete the construction of the Improvements. Borrower hereby irrevocably
appoints Lender as the attorney-in-fact of Borrower, with full power of
substitution, and in the name of the Borrower, if Lender elects to do so, upon
the occurrence of an Event of Default, to (i) use such sums as are necessary,
including any proceeds of the Loan, make such changes or corrections in the
Plans, and employ such architects, engineers, and contractors as may be required
for the purpose of completing the construction of the Improvements substantially
in accordance with the Plans (as they may be changed by Lender if it deems a
change in the Plans to be beneficial) and Governmental Requirements, (ii)
execute all applications and certificates in the name of Borrower which may be
required for completion of construction of the Improvements, (iii) endorse the
name of Borrower on any checks or drafts representing proceeds of the Insurance
Policies or other checks or instruments payable to Borrower with respect to the
Project, (iv) do every act with respect to the construction of the Improvements
which Borrower may do, and (v) prosecute or defend any action or proceeding
incident to the Project. Lender shall have no obligation to undertake any of the
foregoing actions, and if Lender should do so, it shall have no liability to
Borrower for the sufficiency or adequacy of any such actions taken by Lender.

        4.2   Cessation of Advances. Upon the occurrence of an Event of Default,
the obligation of Lender to disburse the Loan and all other obligations of
Lender hereunder shall, at Lender’s option, immediately terminate.

        4.3   Funds of Lender. Any funds of Lender used for any purpose referred
to in this Article IV shall constitute Advances secured by the Loan Documents
and shall bear interest at the rate specified in the Note to be applicable after
default or maturity thereunder.

        4.4   No Waiver or Exhaustion. No waiver by Lender of any of its rights
or remedies hereunder, in the other Loan Documents, or otherwise, shall be
considered a waiver of any other or subsequent right or remedy of Lender; no
delay or omission in the exercise or enforcement by Lender of any rights or
remedies shall ever be construed as a waiver of any right or remedy of Lender;
and no exercise or enforcement of any such rights or remedies shall ever be held
to exhaust any right or remedy of Lender.

        4.5   Other Remedies. After the occurrence of an Event of Default, in
addition to the rights and remedies described in this Loan Agreement, Lender
shall have the right to exercise any and all rights and remedies provided in the
Loan Documents or otherwise available at law or in equity.

ARTICLE V.
GENERAL TERMS AND CONDITIONS

        5.1   Notices. All notices, demands, requests, and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been given and received when presented personally or forty-eight (48) hours
after being deposited in a regularly maintained receptacle for the United States
Postal Service, postage prepaid, registered or certified, return receipt
requested, addressed to Borrower or Lender, as the case may be, at the
respective addresses set forth on the first page of this Loan Agreement, or such
other address as Borrower or Lender may from time to time designate by written
notice to the other as herein required.

        5.2   Modifications. No provision of this Loan Agreement or the other
Loan Documents may be modified, waived, or terminated except by instrument in
writing executed by the party against whom a modification, waiver, or
termination is sought to be enforced.

        5.3   Severability. In case any of the provisions of this Loan Agreement
shall for any reason be held to be invalid, illegal, or unenforceable, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Loan Agreement shall be construed as if such invalid, illegal,
or unenforceable provision had never been contained herein.

        5.4   Election of Remedies. Lender shall have all of the rights and
remedies granted in the Loan Documents and available at law or in equity, and
these same rights and remedies shall be cumulative and may be pursued
separately, successively, or concurrently against Borrower, any Guarantor, or
any property covered by the Loan Documents at the sole discretion of Lender. The
exercise of, or failure to exercise, any of the same shall not constitute a
waiver or release thereof or of any other right or remedy, and the same shall be
nonexclusive.

        5.5   Form and Substance. All documents, certificates, insurance
policies, and other items required under this Loan Agreement to be executed
and/or delivered to Lender shall be in form and substance satisfactory to
Lender.

        5.6   Controlling Agreement. All agreements between Borrower and Lender,
whether now existing or hereafter arising and whether written or oral, are
hereby limited so that in no contingency, whether by reason of demand or
acceleration of the maturity of the Note or otherwise, shall the interest
contracted for, charged, received, paid or agreed to be paid to Lender exceed
the maximum amount permissible under applicable law. If, from any circumstance
whatsoever, interest would otherwise be payable to Lender in excess of the
maximum lawful amount, the interest payable to Lender shall be reduced to the
maximum amount permitted under applicable law; and if, from any circumstance
whatsoever, Lender shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal of the
Loan and not to the payment of interest, or if such excessive interest exceeds
the unpaid balance of principal of the Loan, such excess shall be refunded to
Borrower. All interest paid or agreed to be paid to Lender shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal so that the
interest on the Loan for such full period shall not exceed the maximum amount
permitted by applicable law. This section shall control all agreements between
Borrower and Lender.

        5.7   No Third Party Beneficiary. This Loan Agreement is for the sole
benefit of Lender, its successors and assigns, and Borrower, its permitted
successors and assigns, and is not for the benefit of any third party.

        5.8   Number and Gender. Whenever used herein the singular number shall
include the plural and the singular, and the use of any gender shall be
applicable to all genders. The duties, covenants, obligations, and warranties of
Borrower in this Loan. Agreement shall be joint and several obligations of
Borrower, and of each Borrower, if more than one.

         5.9   Captions. The captions, headings, and arrangements used in this
Loan Agreement are for convenience only and do not in any way affect, limit,
amplify, or modify the terms and provisions hereof.

        5.10   Applicable Law. This Loan Agreement and the Loan Documents shall
be governed by and construed in accordance with the laws of the State of Arizona
and the laws of the United States applicable to transactions within such state.

EXECUTED AND DELIVERED on the date first recited.

LENDER:

GE CAPITAL FRANCHISE FINANCE CORPORATION,
a Delaware corporation


By:                                                 
Its:                                                 

BORROWER:

WM LIMITED PARTNERSHIP - 1998,
a Michigan limited partnership

By its sole general partner,
RES Management, LLC,
a Michigan limited liability company


By:                                                 
        Robert E. Schermer, Jr.

TITLE COMPANY:

LAWYERS TITLE INSURANCE CORPORATION,
a Virginia corporation


By:                                                 
Title:                                              

Exhibits:
Exhibit A - Legal Description
Exhibit B - Approved Budget
Exhibit C - Request for Advance
Exhibit D - Indemnity Agreement
Schedule 1 - Information Regarding Advances